Citation Nr: 0821318	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a skin condition. 

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for a sinus condition. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to May 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 2004 and 
May 2006 by the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening 
the veteran's claims for service connection for a skin 
condition and for a sinus condition as well as denied 
entitlement to service connection for bilateral hearing loss 
and for PTSD.

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The record was held 
open for 30 days so that additional evidence could be 
submitted, accompanied by a waiver of RO consideration.  
However, no additional evidence was added to the claims file 
during that time period. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board's review of the claims file reveals that further 
development on these matters is warranted.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claims 
is provided.

In July 2006, the veteran submitted an award decision from 
the Social Security Administration (SSA) which indicated that 
he was in receipt of Supplemental Security Income (SSI) and 
Social Security Disability Insurance (SSDI) benefits.  The 
Court has held that where there is notice the veteran is 
receiving SSA disability benefits VA has a duty to acquire a 
copy of the decision granting such benefits and the 
supporting medical documents.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372- 3 (1992).  Although VA is not obligated 
to follow a determination made by SSA, these records may be 
relevant to the matters on appeal.

The veteran contends that he suffers from PTSD as a result of 
stressful events during his period of active service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).  VA treatment notes dated in 
February and March 2005 reflect that a VA staff psychologist 
listed a diagnosis of PTSD.

The veteran has alleged a principal stressor in service that 
caused his current PTSD in multiple stressor statements as 
well as in his March 2008 hearing testimony.  The veteran has 
indicated that he was almost killed in a truck bombing in 
route from his unit's camp in Ben Hoa to Saigon during the 
first months of his Vietnam service.  He has further reported 
that two members of his unit identified as J. Butler and 
Mitchell were injured during this incident.  Service 
personnel record indicate that the veteran was a member of 
the 267th Signal Company and had service in Vietnam from 
November 1965 to May 1966.

In May 2006 memo, RO personnel detailed that a request for 
verification of the veteran's claimed stressors would not be 
sent to the U.S. Army and Joint Services Records Research 
Center (JSRRC), as information of record was insufficient to 
attempt corroboration of alleged stressors.  However, the 
Board notes that further efforts consistent with the VA's 
duty to assist obligation are found to be necessary in order 
to assist the veteran in obtaining verification of the 
claimed in-service stressor leading to the onset of his 
claimed PTSD disability.  The veteran has provided his unit 
information as well as more specific dates for his claimed 
stressor.  Consequently, the AMC/RO should request that JSRRC 
research the three month period from November 1965 to January 
1966 specified by veteran during his assignment for 
verification of the reported truck bombing incident and 
related unit casualties.

Attention is called to VA Training Letter TL-07-02, 
(Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007. Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

Concerning the claim for service connection for hearing loss, 
the Board notes that the veteran contends he experienced 
noise exposure during active service, including noise 
exposure working at a gun range with no hearing protection at 
Fort McCoy as well as acoustic trauma during a truck bombing.  
The veteran's DD Form 214 reflects his military occupational 
specialty (MOS) as Lineman.  The veteran has further 
indicated that he worked in telephone maintenance during 
active service.  Additional service personnel records show 
that the veteran was stationed at Fort McCoy from June to 
September 1964.  The veteran's service treatment records 
reflect no findings of hearing loss during service.  However, 
current medical evidence of record, including a January 2004 
VA audiological consultation report, notes findings of 
bilateral sensorineural hearing loss.  

In this case, the veteran has not been afforded a VA 
examination in order to address whether the veteran has a 
current bilateral hearing loss disability under 38 C.F.R. 
§ 3.385 and, if so, whether such disability is related to his 
service.  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  Accordingly, the AMC/RO 
should arrange for the veteran to undergo VA audiological 
examination at an appropriate VA medical facility to 
determine the nature and etiology of the veteran's claimed 
bilateral hearing loss.  The appellant is hereby notified 
that it is his responsibility to report for any examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2007).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Atlanta, Georgia; however, as the 
claims file only includes records from that provider dated up 
to May 2007, any additional records from that facility should 
be obtained.  In addition, the veteran has repeatedly and 
consistently alleged that he received treatment for his 
claimed disabilities at VAMCs in Ann Arbor, Michigan and 
Dearborn, Michigan during the time period from 1966 to 1980.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Information in the record also reflects that the veteran has 
received psychotherapy from a private social worker 
identified as J. A. Nease in a March 2006 statement of 
record.  The claims file also shows that the veteran has 
received private medical treatment for his claimed sinus 
condition from Emory Eastside Medical Center; however, the 
claims file only includes an abbreviated discharge summary 
from that facility dated in December 2006.  Treatment records 
from these providers should be obtained.  Finally, the AMC/RO 
should make a follow-up request for any private treatment 
records concerning the veteran's claimed skin condition from 
Dr. S. Freedman of North Georgia Dermatology.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
skin, sinus, hearing loss, and PTSD 
disabilities.  Of particular interest are 
any private treatment records from J. A. 
Nease, MSW, Dr. S. Freedman of North 
Georgia Dermatology, and Emory Eastside 
Medical Center.  Also of particular 
interest are any outstanding VA records 
of evaluation and/or inpatient or 
outpatient treatment of the veteran's 
claimed disabilities from the Ann Arbor 
and/or Dearborn VAMC, for the period from 
1966 to 1980 and from the Atlanta VAMC 
for the period from May 2007 to the 
present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should contact the Social 
Security Administration and request 
copies of the veteran's application, any 
administrative decision, and all medical 
records considered in any claims for SSA 
disability or Supplemental Security 
Income (SSI) benefits (and any subsequent 
disability determination evaluations).

4.  Additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the AMC/RO 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)).  JSRRC 
should be requested to make an attempt to 
verify whether there is any documented 
information in unit records of the 
claimed truck bombing incident and 
resulting unit casualties for the time 
period from November 1965 to January 
1966, as specified.  If unable to provide 
such information, JSSRC should be asked 
to identify the agency or department that 
may provide such information and follow-
up inquiries should be conducted 
accordingly.

5.  Following receipt of additional data 
from the National Personnel Record Center 
(NPRC), JSRRC, and/or any additional 
source, as well as the completion of any 
additional development suggested by the 
any of the aforementioned organizations, 
the RO must prepare a report detailing 
the nature of any in-service stressful 
event(s), verified by the data on file.  
The report and/or determination relating 
to each of the foregoing must then be 
added to the claims file.

6.  Thereafter, and only if one or more 
in-service stressors that has been 
verified, the veteran is to be afforded a 
VA medical examination by a physician in 
the specialty of psychiatry.  The purpose 
of such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims 
folder in its entirety is to be furnished 
to the psychiatrist for use in the study 
of this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must 
also be accomplished if deemed warranted 
by the psychiatrist.  All established 
psychiatric diagnoses are then to be 
fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified in-service event(s).  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor(s).  
For each identified current psychiatric 
disorder other than PTSD (if any), the 
psychiatrist should also offer an 
opinion, with full supporting rationale, 
as to whether is it at least as likely as 
not that the disorder developed in 
service or is otherwise causally related 
to service.

7.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the veteran for an 
audiological examination to show the 
nature and extent of his claimed 
bilateral hearing loss.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
probability of 50 percent or greater) the 
veteran's current bilateral hearing loss 
was incurred in or aggravated by service, 
including specifically whether the 
veteran has current residuals of 
bilateral hearing loss due to noise 
exposure during active service.  The 
claims folder should be made available to 
the examiner for review.

8.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

9.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



